Citation Nr: 0947449	
Decision Date: 12/15/09    Archive Date: 12/24/09

DOCKET NO.  08-27 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his daughter


ATTORNEY FOR THE BOARD

Kristy L. Zadora


INTRODUCTION

The Veteran had active duty service in the Navy from May 1951 
to April 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2007 rating decision of the 
Manchester, New Hampshire Regional Office (RO) of the 
Department of Veterans Affairs (VA) which denied the 
Veteran's service connection claim for bilateral hearing 
loss.

The Veteran and his daughter testified in a July 2008 RO 
hearing.  In addition, the Veteran also testified before the 
undersigned Acting Veterans Law Judge at a November 2009 
videoconference hearing.  Copies of these hearing transcripts 
have been associated with the claims file.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

Under VCAA, VA is obliged to provide an examination when the 
record contains competent evidence that the claimant has a 
current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service, and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. § 
5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The 
evidence of a link between a current disability and service 
must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003).

A veteran's reports of a continuity of symptomatology can 
satisfy the requirement for evidence that the claimed 
disability may be related to service.  McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  The threshold for finding a link 
between current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 
83.

The Veteran testified that he was exposed to in-service 
acoustic trauma while loading and firing a 3-inch projectile 
loader and gun mount at least once a month during maneuvers.  
He also testified that, due to his inability to hear 
conversations, his wife has interpreted what others have said 
to him since service.  In addition, his daughter testified 
that the Veteran had suffered from hearing difficulties for 
her entire life.  Service treatment records document an 
episode of otitis externa in September 1953.  Post-service 
treatment records document his complaints of decreased 
hearing and possible occupational exposure to acoustic 
trauma.  

The Veteran has not been afforded a VA audiology examination.  
Such an examination is necessary to determine whether he 
suffers from bilateral hearing loss which may be related to 
his service.

In addition, the Veteran testified during his November 2009 
videoconference hearing that the VA has provided him with 
hearing aids and had tested his hearing on multiple 
occasions.  The VA treatment records contained in the claims 
file do not document such treatment.  As these VA treatment 
records are relevant to the Veteran's claim and have been 
adequately identified, VA has an obligation to obtain them.  
38 U.S.C.A. § 5103A.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Obtain copies of the Veteran's VA 
treatment records from the VA Medical 
Centers in Boston and Manchester.  
Treatment records dated between February 
2003 and October 2007 are contained in the 
claims file.
All attempts to obtain these records 
should be documented.  If these records 
are unavailable, this should also be 
documented.

2.  Following the completion of the above 
development, schedule the Veteran for a VA 
audiology examination to determine to 
determine the existence and etiology of 
any current bilateral hearing loss 
disability.  All indicated diagnostic 
testing should be performed.  The claims 
file including a copy of this remand must 
be made available to, and be reviewed by, 
the examiner.  The examiner should 
indicate such review in the examination 
report or in an addendum.

After the examination, the examiner should 
provide an opinion as to whether it is at 
least as likely as not (50 percent 
probability or more) that any current 
hearing loss had its onset in service or 
is otherwise related to a disease or 
injury in active duty service, with 
specific consideration of the Veteran's 
claim of acoustic trauma sustained therein 
and the September 1953 episode of otitis 
externa.  

The examiner should provide a rationale 
for this opinion.  

The examiner is advised that the Veteran 
is competent to report injuries and 
symptoms, and that the Veteran's reports 
must be considered in formulating the 
requested opinion.

The Veteran is notified that this 
audiology examination is necessary to 
evaluate whether he is entitled to service 
connection for his claimed bilateral 
hearing loss disability.  The consequences 
of failure to report for a VA examination 
without good cause may include denial of 
the claim.  38 C.F.R. §§ 3.158, 3.655 
(2009).

3.  After undertaking any additional 
development deemed by it to be 
appropriate, readjudicate the Veteran's 
claim of entitlement to service connection 
for bilateral hearing loss.  If the 
benefit sought on appeal remains denied, 
provide the Veteran and his representative 
with a supplemental statement of the case 
and allow an appropriate period of time 
for response.  The case should then be 
returned to the Board for further 
consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
S. BUSH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



